ORDER
PER CURIAM.
Defendant appeals the trial court’s denial of his motion to vacate his sentence without granting an evidentiary hearing following the revocation of his suspended execution of sentence for violating the terms of his probation. He claims both that the plea was involuntary and that he received ineffective assistance of counsel. We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion. We therefore affirm the judgment of the trial court pursuant to Rule 84.16(b).